COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                 §
 IN RE:                                                            No. 08-19-00203-CV
                                                 §
 RICHARD RECHY,                                              AN ORIGINAL PROCEEDING
                                                 §
 Relator.                                                         IN MANDAMUS AND
                                                 §
                                                                      INJUNCTION
                                                 §

                                        JUDGMENT

       The Court has considered this cause on the Relator’s petition for writ of mandamus and

injunction against the Honorable Angie Barill, Judge of the 346th District Court of El Paso County,

Texas, and concludes that Relator’s petition for writ of mandamus and injunction should be denied.

We therefore deny the petition for writ of mandamus and injunction, in accordance with the

opinion of this Court.

       IT IS SO ORDERED THIS 30TH DAY OF JULY, 2019.


                                             GINA M. PALAFOX, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.
Rodriguez, J., not participating